Ostrander, J.
(dissenting). It was held in Pike v. Richardson, 136 Mich. 414 (99 N. W. 398), that the personal service of notice provided for in the tax law then in force was a service completed by filing a return; that the period for redemption after notice began when return of service of the notice was made. In other words, it found that the legal effect of the notice under the law then in force and in the form then provided by the law was precisely the effect indicated in the form introduced into the law by the amendment of 1905. The legal effect of the notice given in the case at bar was precisely the same as if the form of notice had corresponded with the amended law. How can it be said, then, that the law was not complied with by the giving of the notice? One form of notice promises and secures the same rights, as the other. In my opinion, the notice was good, and the decree should be reversed.
Stone, J., concurred with Ostrander, J. Person, J., did not sit.